Case 1:19-cv-00135-AJN Document 3 Fil¢¢-04/07/19.. Page. 4 of. 1.

Naam Me AA Sem teria nae amr

 
 
  
 

: Mp eM . Lott
i h ’ a ! eh
' ota! ae
toro:

UNITED STATES DISTRICT COURT i
| BAS, - YAN 0°7 2019 |

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

STEVEN RAWLINS, TLE bu Wet,
Movant, 19-CV-0I35(AIN)
-against- 15-CR-0377 (AJN)
UNITED STATES OF AMERICA, ORDER TO ANSWER, 28 U.S.C. § 2255
Respondent.

 

ALISON J. NATHAN, United States District Judge:

The Court, having concluded that the motion should not be summarily denied as being
without merit, hereby ORDERS that:

The Clerk of Court shall notify the Criminal Division of the U.S. Attorney’s Office for
the Southern District of New York that this order has been issued.

Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer
or other pleadings in response to the motion. Movant shall have thirty days from the date on
which Movant is served with Respondent’s answer to file a response. Absent further order, the
motion will be considered fully submitted as of that date.

All further papers filed or submitted for filing must include the criminal docket number
and will be docketed in the criminal case.

SO ORDERED.

Dated: January , 2019
New York, New York

 

NY ALISON J. NATHAN
United States District Judge

 
